DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The 112 indefiniteness rejections are withdrawn.
Applicant's arguments pertaining to the Section 103 rejections have been fully considered but they are not persuasive.  McKinney’s teachings cited below may be applied in two ways, under the broadest reasonable interpretation, to reject the limitation at issue.  In particular, the queues 406 and 408 may be understood to be the entirety of the packet queue space, thus being sufficient to reject one embodiment of the limitation at issue.  The rejections below contain further details.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 27, 30-32, 39, 50, 51, 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0036636 A1 to Holla et al., in view of U.S. Patent No. 9,374,325 B2 to McKenney.
As to claim 27, Holla discloses 
An apparatus, comprising: at least one processor; and at least one memory including computer program code; wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: handle a packet of a flow based on a packet queuing memory space including a hash entry space configured to maintain a set of H hash entries and a packet queue space configured to maintain a set of Q packet queues, wherein H is greater than Q. (see, e.g., Figs. 5 and 3 and paragraphs 27-30, disclosing hashing a flow 5-tuple to generate a further hash value in the indirection table, which has 16 hash indexes/values, whereas there are only 4 receive queues).
Holla does not appear to explicitly disclose wherein only a subset of the hash entries in the hash entry space point to ones of the packet queues in the packet queue space.
McKenney discloses wherein only a subset of the hash entries in the hash entry space point to ones of the packet queues in the packet queue space. (see, e.g., Fig. 4 [and col. 11, which discusses Fig. 4], where the first two queues to session 1, i.e., 406/408, are understood to be the entirety of a packet queue space, wherein that packet queue space may be understood as the packet queues only for session 1, thus 406 and 408 teach “ones of the packet queues in the packet queue space”, and hash values H1 and H2 teach the recited “subset of the hash entries”, wherein H1 and H2 point to the packet queues 406 and 408, teaching this limitation; 

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize McKenney’s teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that hash value and queue space mapping disclosed in McKenney discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient mapping.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would have been to improve the effectiveness and efficiency of such hasing and queue management processes. (Holla, paragraphs 1-9; McKenney, cols. 1-2).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

As to claim 30, Holla and McKenney teach the apparatus as in the parent claim 27. 

As to claim 31, Holla and McKenney teach the apparatus as in the parent claim 27. 
Holla discloses wherein at least a portion of the packet queues of the packet queue space are pointed to by ones of the hash entries of the hash entry space. (see, e.g., Figs. 5 and 3 and paragraphs 27-30, disclosing hashing a flow 5-tuple to generate a further hash value in the indirection table, which has 16 hash indexes/values, whereas there are only 4 receive queues, which are all pointed to by the hash values/entries of the indirection table)
As to claim 32, Holla and McKenney teach the apparatus as in the parent claim 27. 
Holla discloses wherein, when one of the packet queues has at least one packet queued, the hash entry associated with the one of the packet queues includes a pointer to the one of the packet queues (see, e.g., Figs. 5 and 3 and paragraphs 27-30, disclosing hashing a flow 5-tuple to generate a further hash value in the indirection table, which has 16 hash indexes/values, whereas there are only 4 receive queues, which are all pointed to by the hash values/entries of the indirection table)
As to claim 39, Holla and McKenney teach the apparatus as in the parent claim 27. 
Holla discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: identify, from the hash entry space, a hash entry associated with the packet; and based on a determination that the hash entry includes a pointer to one of the packet queues, add the packet to the one of the packet queues. (see, e.g., Figs. 5 and 3 and paragraphs 27-30, disclosing hashing a flow 5-tuple to generate a further hash value in the indirection table, which has 16 hash indexes/values, whereas there are only 4 receive 
AS to claims 50, 51 and 52, please see rejection above for claim 27.

Claim(s) 29, 33-36, 38, 41-44, 46-47, 37 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0036636 A1 to Holla et al., in view of U.S. Patent No. 9,374,325 B2 to McKenney, further in view of “the Flow Queue Codel Packet Scheduler and active queue management algorithm” to T Hoeiland-Joergensen (“FQ-Codel”, cited on IDS).
As to claim 29, Holla and McKenney teach the apparatus as in the parent claim 27. 
FQ-Codel discloses wherein, when one of the hash entries is associated with a packet queue in the packet queue space that is left empty by departure of the packet, the one of the hash entries becomes empty  (pages 6 and 8:  disclosing new/active queues that are serviced/scheduled in round robin fashion, where the round robin process skips over old/inactive/empty queues that had been left empty in prior iterations of the disclosed packet processing, further teaching that queues are referenced by a hash function, and teaching the scenario where all queues associated with a hash index become empty/inactive, teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in FQ-Codel discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would have been to improve the effectiveness and efficiency of such hashing and queue management processes. (Holla, paragraphs 1-9; McKenney, cols. 1-2; FQ-CoDel, page 1).  Furthermore, note that with 
As to claim 33, Holla and McKenney teach the apparatus as in the parent claim 27. 
FQ-Codel discloses wherein the packet is handled based on a scheduler configured to service ones of the packet queues with at least one packet queued.  (pages 6 and 8 disclosing scheduler).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in FQ-Codel discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would have been to improve the effectiveness and efficiency of such hashing and queue management processes. (Holla, paragraphs 1-9; McKenney, cols. 1-2; FQ-CoDel, page 1).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
As to claim 34, Holla, McKenney and FQ-CoDel teach the apparatus as in the parent claim 33. 
FQ-Codel discloses wherein the ones of the packet queues with at least one packet queued are maintained as a linked list.   (pages 6 and 8 disclosing new/active queues that are serviced in round robin fashion, this teaching a functional linked list of queues linked in order).

As to claim 35, Holla, McKenney and FQ-CoDel teach the apparatus as in the parent claim 33. 
FQ-Codel discloses wherein the scheduler is a round robin scheduler.   (pages 6 and 8:  disclosing new/active queues that are serviced/scheduled in round robin fashion).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in FQ-Codel discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would have been to improve the effectiveness and efficiency of such hashing and queue management processes. (Holla, paragraphs 1-9; McKenney, cols. 1-2; FQ-CoDel, page 1).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been 
As to claim 36, Holla, McKenney and FQ-CoDel teach the apparatus as in the parent claim 33. 
FQ-Codel discloses wherein the scheduler maintains a set of available packet queues comprising ones of the packet queues of the packet queue space that are empty. (pages 6 and 8:  disclosing new/active queues that are serviced/scheduled in round robin fashion, where the round robin process skips over old/inactive/empty queues, which are added back to the active list once they become active, thus teaching that such old/inactive/empty queues must necessarily be kept track of, teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in FQ-Codel discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would have been to improve the effectiveness and efficiency of such hashing and queue management processes. (Holla, paragraphs 1-9; McKenney, cols. 1-2; FQ-CoDel, page 1).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 38, Holla, McKenney and FQ-CoDel teach the apparatus as in the parent claim 36. 
FQ-Codel discloses wherein the scheduler is configured to transition ones of the packet queues between being associated with the scheduler and being included in the set of available packet queues based on packet events. (pages 6 and 8:  disclosing new/active queues that are serviced/scheduled in round robin fashion, where the round robin process skips over old/inactive/empty queues, which are added back to the active list once they become active, thus teaching that such old/inactive/empty queues must necessarily be kept track of, teaching this limitation: when the queue is nonempty, it is associated with the scheduler, since it is actively being serviced/scheduled, and when the queue become empty, i.e., a “packet event”, it becomes nonactive and one of the available packet queues).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in FQ-Codel discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would have been to improve the effectiveness and efficiency of such hashing and queue management processes. (Holla, paragraphs 1-9; McKenney, cols. 1-2; FQ-CoDel, page 1).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 41, Holla and McKinney teach the apparatus as in the parent claim 27. 

FQ-Codel discloses determine, based on a determination that the hash entry is empty, whether an available packet queue is available in the packet queue space; and based on a determination that an available packet queue is available in the packet queue space: add the available packet queue to a set of active packet queues associated with a scheduler; set the hash entry to point to the available packet queue in the set of active packet queues associated with the scheduler; and enqueue the packet and increment a packet counter of the available packet queue. (pages 6-9: disclosing determining a queue for a packet based on its hash value, also further see pages 10-11, disclosing new/active queues that are serviced/scheduled in round robin fashion, where the round robin process skips over old/inactive/empty queues, which are added back to the active list once they become active, thus teaching that such old/inactive/empty queues must necessarily be kept track of, teaching this limitation; further see pages 13 and 15, disclosing packet count and head/tail flow pointer).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in FQ-Codel discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would have been to improve the effectiveness and efficiency of such hashing and queue management processes. (Holla, paragraphs 1-9; 
As to claim 42, Holla and McKinney the apparatus as in the parent claim 27. 
FQ-Codel discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: update a packet counter of a packet queue of the packet; and based on a determination that the packet counter of the packet queue of the packet is indicative that the packet queue is not empty, keep the packet queue of the packet in a set of active packet queues associated with a scheduler. (pages 6-9: disclosing determining a queue for a packet based on its hash value, also further see pages 10-11, disclosing new/active queues that are serviced/scheduled in round robin fashion, where the round robin process skips over old/inactive/empty queues, which are added back to the active list once they become active, thus teaching that such old/inactive/empty and active queues must necessarily be kept track of, teaching this limitation; further see pages 13 and 15, disclosing packet count and head/tail flow pointer).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in FQ-Codel discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would have been to improve the effectiveness 
As to claim 43, Holla and McKinney teach the apparatus as in the parent claim 27. 
FQ-Codel discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: update a packet counter of a packet queue of the packet; and based on a determination that the packet counter of the packet queue of the packet is indicative that the packet queue is empty: identify a hash entry associated with the packet queue of the packet; reset the hash entry associated with the packet queue of the packet; and move the packet queue of the packet from a list of active packet queues associated with a scheduler to the set of available packet queues associated with the scheduler.  (pages 6-9: disclosing determining a queue for a packet based on its hash value, also further see pages 10-11, disclosing new/active queues that are serviced/scheduled in round robin fashion, where the round robin process skips over old/inactive/empty queues, which are added back to the active list once they become active, where if a packet become empty as a result of a dequeuing action, it is released/assigned to the old/inactive/empty queues set, thus teaching that such old/inactive/empty and active queues must necessarily be kept track of, teaching this limitation; further see pages 13 and 15, disclosing packet count and head/tail flow pointer).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel teachings, in conjunction with and to modify Holla’s teaching to reject the 
As to claim 44, Holla and McKinney teach the apparatus as in the parent claim 27. 
FQ-Codel discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: identify, from the hash entry space, a hash entry associated with the packet; and based on a determination that the hash entry includes a pointer to one of the packet queues: enqueue the packet; increment a packet counter of a packet queue of the packet; and increment a packet counter of the hash entry associated with the packet. (pages 6-9: disclosing determining a queue for a packet based on its hash value, also further see pages 10-11, disclosing new/active queues that are serviced/scheduled in round robin fashion, where the round robin process skips over old/inactive/empty queues, which are added back to the active list once they become active, where if a packet become empty as a result of a dequeuing action, it is released/assigned to the old/inactive/empty queues set, thus teaching that such old/inactive/empty and 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in FQ-Codel discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would have been to improve the effectiveness and efficiency of such hashing and queue management processes. (Holla, paragraphs 1-9; McKenney, cols. 1-2; FQ-CoDel, page 1).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 46, Holla and McKinney teach the apparatus as in the parent claim 27. 
FQ-Codel discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: identify, from the hash entry space, a hash entry associated with the packet; based on a determination that the hash entry is empty, determine whether an available packet queue is available in the packet queue space; and based on a determination that an available packet queue is available in the packet queue space: add the available packet queue to a set of active packet queues associated with a scheduler; set the hash entry to point to the available packet queue in the set of active packet queues associated with the scheduler; 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in FQ-Codel discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would have been to improve the effectiveness and efficiency of such hashing and queue management processes. (Holla, paragraphs 1-9; McKenney, cols. 1-2; FQ-CoDel, page 1).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 47, Holla and McKinney teach the apparatus as in the parent claim 27. 

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in FQ-Codel discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would have been to improve the effectiveness and efficiency of such hashing and queue management processes. (Holla, paragraphs 1-9; McKenney, cols. 1-2; FQ-CoDel, page 1).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as 
As to claim 49, Holla and McKinney teach the apparatus as in the parent claim 27. 
FQ-Codel discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: identify, from the hash entry space, a hash entry associated with the packet; update a packet counter of a packet queue of the packet and a packet counter of the hash entry associated with the packet; and based on a determination that the packet counter of the hash entry associated with the packet is indicative that the hash entry associated with the packet is empty: reset a queue pointer in the hash entry associated with the packet; update a hash entry counter of the packet queue of the packet; and based on a determination that the hash entry counter of the packet queue of the packet is indicative that the packet queue of the packet is empty, move the packet queue of the packet from a list of active packet queues associated with a scheduler to a set of available packet queues associated with the scheduler.   (pages 6-9: disclosing determining a queue for a packet based on its hash value, also further see pages 10-11, disclosing new/active queues that are serviced/scheduled in round robin fashion, where the round robin process skips over old/inactive/empty queues, which are added back to the active list once they become active, where if a packet become empty as a result of a dequeuing action, it is released/assigned to the old/inactive/empty queues set, thus teaching that such old/inactive/empty and active queues must necessarily be kept track of, teaching this limitation; further see pages 13 and 15, disclosing packet count and head/tail flow pointer).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings 
As to claim 37, Holla, McKinney and FQ-Codel teach the apparatus as in the parent claim 36. 
McKenny further discloses list of items is maintained using a last-in-first-out (LIFO) queue. (Fig. 5, teaching a version/embodiment of LIFO).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize McKinney’s teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in McKenney discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would have been to improve the effectiveness and efficiency of such hashing and queue management processes. (Holla, paragraphs 1-9; McKenney, cols. 1-2; FQ-CoDel, page 1).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have 
FQ-Codel discloses available packet queues (pages 6 and 8:  disclosing new/active queues that are serviced/scheduled in round robin fashion, where the round robin process skips over old/inactive/empty queues, i.e., available packet queues).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize FQ-Codel’s teachings, in conjunction with McKinney’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the LIFO teachings disclosed in McKenney discussed above may be combined with and/or be modified by and/or modify the available packet queues disclosed in FQ-CoDel, to reject this claim.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would have been to improve the effectiveness and efficiency of such hasing and queue management processes. (Holla, paragraphs 1-9; McKenney, cols. 1-2; FQ-Codel, page 1).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0036636 A1 to Holla et al., in view of U.S. Patent No. 9,374,325 B2 to McKenney, further in view of U.S. Patent Publication No. 2019/0289033 A1 to Pan.
As to claim 40, Holla and McKinney teach the apparatus as in the parent claim 27. 

Pan discloses based on a determination that the hash entry is empty, drop the packet based on a determination that an available packet queue is not available in the packet queue space. (paragraph 116).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Pan’s teachings, in conjunction with and to modify Holla’s teaching to reject the limitations of this claim.  It would have been obvious to a PHOSITA that the queuing teachings disclosed in Pan discussed above may be combined with and modify the hash value and queue mapping in Holla, in order to achieve a more efficient packet processing.  The cited references are in the same field of endeavor with regard to hash functions and packet/queue management and the suggestion or motivation would have been to improve the effectiveness and efficiency of such hashing and queue management processes. (Holla, paragraphs 1-9; McKenney, cols. 1-2; FQ-CoDel, page 1; Pan, paragraphs 1-9).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claims 45 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 2016/0323172 A1 to Friend (paragraph 55) and U.S. Patent No. 7,302,377 B1 to Deepak (col. 8, lines 1-10), for the feature of “wherein only a subset of the hash entries in the hash entry space point to ones of the packet queues in the packet queue space”.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021.  The examiner can normally be reached on M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHI TANG P CHENG/Primary Examiner, Art Unit 2463